Citation Nr: 1757011	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-07 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cut on the neck.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 12, 2010, and in excess of 50 percent thereafter.  

4.  Entitlement to an increased (compensable) rating for acne vulgaris with folliculitis.  

5.  Entitlement to an increased rating for low back strain with degenerative disc and joint disease, currently rated as 20 percent disabling.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2011, April 2011, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Following the grant of service connection for PTSD in the February 2011 rating decision, the Veteran appealed the initial 30 percent rating.  In a March 2014 rating decision, the RO increased the rating for PTSD to 50 percent, effective February 12, 2010.  Thus, the issue has been recharacterized as reflected on the title page.  

In April 2017, the Veteran requested that the Board hearing scheduled in May 2017 be rescheduled.  In July 2017, the Veteran withdrew the request for a Board hearing with respect to the issues listed above.  

In a July 2017 submission, the Veteran waived initial RO consideration of any and all additional evidence associated with the claims file since the issuance of the statement of the case.  

The Board notes that a July 2016 rating decision reflects that a TDIU was denied, and the Veteran filed a notice of disagreement that same month.  Although not certified to the Board, the issue of entitlement to a TDIU has been raised in conjunction with his appeal for increased ratings for his service-connected psychiatric and back disabilities.  Thus, a separate appeal is not necessary.  Therefore, the Board takes jurisdiction over this matter as shown on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues addressed in the July 2016 statement of the case will be the subject of a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability.  Although the March 2011 VA examination report reflects an opinion that the Veteran's emphysema with concurrent obstructive sleep apnea is less than likely related to service, the opinion is not completely adequate.  More specifically, the examiner did not address his history of asthma reflected on the February 1968 service entrance examination report.  As such, a new VA examination is warranted with respect to the nature and etiology of the Veteran's respiratory disability.  

In addition, the Veteran seeks a compensable rating for acne vulgaris with folliculitis.  The February 2014 VA examination report reflects diagnoses of dermatitis or eczema, acne, and folliculitis.  Although the examiner reported that the conditions were not active, VA treatment records in June 2017 reflect skin conditions, including fungal infection and dry skin, with treatment noted to include suppressive therapy.  In view of the evidence and the Veteran's assertions, the Board finds that a new VA examination is warranted with respect to the current severity of the Veteran's service-connected acne vulgaris with folliculitis.  

In addition, with respect to residuals of a cut on the neck, the Board notes that service treatment records reflect crusted patches on the back of the neck in March 1968, and a November 1968 record reflects complaints of sores on the neck, assessed as an abrasion on the left aspect of the neck with infection.  As the VA skin examination report may reflect findings relevant to reopening the service connection claim for residuals of a cut on the neck, the claim in that respect is also being remanded.  

As to the Veteran's claim seeking a higher rating for his low back disability the Veteran was afforded a VA back examination in April 2016.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's low back disability.  

As to his PTSD claim, the Veteran was afforded a VA examination in February 2014.  VA treatment records associated with the file in July 2017 include records in November 2015 reflecting psychiatric treatment, to include for major depression.  In addition, A May 2017 private vocational assessment addresses the impact of PTSD symptoms on the Veteran's employment.  As such, a new VA examination is warranted with respect to the current severity of PTSD.  

The claim for a TDIU is inextricably intertwined with the increased rating claims for a back disability and PTSD and should not be decided until those issues have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since July 2016.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his of the residuals of his in-service cut on his neck, the onset of any respiratory symptoms, to include while serving in combat in Vietnam, as well as the nature, extent and severity of his back, lower extremity, skin and psychiatric symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completion of the above, schedule the Veteran for a VA examination.  The claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not that a respiratory disability, to include emphysema and sleep apnea, is related to or had its onset in service.  The examiner must also opine as to whether it is at least as likely as not that the Veteran has a respiratory disability that was caused or aggravated by his service-connected PTSD. 

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA skin examination to assess the severity of the service-connected acne vulgaris with folliculitis, to include whether there is any involvement of the neck and/or an opinion as to whether it is at least as likely as not that any skin condition involving the neck is related to his active service.  

A rationale for all opinions expressed should be provided.

5.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected low back strain with degenerative disc and joint disease, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp. 

After reviewing the Veteran's claims file and eliciting the history of the Veteran's low back strain with degenerative disc and joint disease, to specifically include any symptoms and functional impact that he experiences during flare-ups of low back strain with degenerative disc and joint disease, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's lumbar spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

In rendering the opinion, the examiner should address the May 2017 private vocational assessment.  

A rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA examination to assess the severity of PTSD.  

In rendering the opinion, the examiner should address the May 2017 private vocational assessment.  

A rationale for all opinions expressed should be provided.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

